Citation Nr: 9900410	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-21 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUE

Entitlement to an increased evaluation for undifferentiated 
somatoform disorder (previously classified as 
psychophysiologic cardiovascular disorder), rated 30 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1960 to March 1964.

This appeal comes to the Board of Veterans Appeals (Board) 
from July 1993 RO rating decisions that denied an increased 
evaluation for psychophysiologic cardiovascular disorder, 
rated 30 percent.  The veteran was notified of the 
determination in August 1993 and he submitted a notice of 
disagreement in September 1993.  The RO sent him a statement 
of the case in November 1993.  His substantive appeal was 
received in October 1994 and dated in June 1994.  A VA charge 
card shows that the case was sent to the representative in 
June 1994 and the RO determined that the substantive appeal 
was timely filed.  Under the circumstances in this case, it 
appears that the substantive appeal may have been received in 
June 1994, but not stamped with the date of receipt.  The 
Board finds that the substantive appeal was timely filed, as 
did the RO.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially asserts that his service-connected 
psychophysiologic cardiovascular disorder is more severe than 
currently rated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased evaluation for 
undifferentiated somatoform disorder.



FINDING OF FACT


The veterans service-connected somatoform disorder is 
manifested primarily by anxiety, insomnia, depression, and 
episodes of distress with physical symptoms of sweating, 
shortness of breath, and pains of the chest and left arm that 
produce no more than definite social and industrial 
impairment; symptoms such as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships or other 
symptoms that produce occupational and social impairment with 
reduced reliability and productivity or considerable social 
and industrial impairment are not found.



CONCLUSION OF LAW


The criteria for a rating in excess of 30 percent for 
undifferentiated somatoform disorder are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9501, Note (2) following Code 9511, effective prior to 
November 7, 1996; 4.126(d), 4.130, Code 9423, effective as of 
November 7, 1996 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from May 1960 to March 1964.  
He was born in January 1936.

Service medical records show that the veteran had psychiatric 
problems.  In July 1964, shortly after service, he underwent 
a VA neuropsychiatric examination.  The diagnosis was 
psychological cardiac reaction now manifested by anginal 
syndrome.  The impairment was considered mild.

An August 1964 RO rating decision granted service connection 
for psychophysiologic cardiovascular reaction and assigned a 
10 percent rating for this condition, effective from March 
1964.  A March 1977 RO rating decision increased the 
evaluation for this condition from 10 to 30 percent, 
effective from December 1975.  The 30 percent rating has 
remained unchanged since then.

The veteran underwent a VA heart examination in January 1993.  
He gave a history of nervous problems that were treated with 
Valium.  He said that he got sharp pains in his chest and 
used to have breathing problems.  He reported that the chest 
pains occurred most of the time when around people, and that 
the Valium and getting away from people helped.  No 
significant abnormalities of the heart were found.  The 
diagnosis was chest pain of non-cardiac origin.  It was noted 
that the symptoms were stable to improved and no further 
cardiac investigation was recommended.

The veteran underwent a VA psychiatric examination in January 
1993.  He did not appear overly anxious.  His affect was 
slightly constricted but appropriate to situation and 
ideation.  His mood was fair.  He had no symptoms of 
psychotic thought disorder, including auditory and visual 
hallucinations.  He had no suicidal or homicidal ideation.  
He was oriented times 3.  His memory was intact for past, 
recent, and remote events.  He had no cognitive impairment.  
His judgment was not impaired.  The Axis I diagnosis was 
generalized anxiety disorder.  It was noted that he had been 
on the same medication (Valium) for some time and had a 
slight increase in symptoms about 2 years ago, but that the 
symptoms had now abated and that he now had some insomnia 
that was effectively treated with Valium.

The veteran testified at a hearing in December 1994.  His 
testimony was to the effect that he was having increased 
problems at work due to manifestations of his 
psychophysiologic cardiovascular disorder.  He stated that he 
had chest pains and sweats associated with this condition.

A VA medical report shows that the veteran had a psychiatric 
examination in December 1994.  He was upset because he had 
not been promoted at work.  He reported no significant 
marital problems.  He reported occasional problems at work, 
but managed to supervise 2 to 5 younger plumbers, and worked 
40 hours a week.  He had a good attitude.  He was very 
anxious and oscillating in a moderate depression, and 
irritable.  His cognitive function was suffering from the use 
of medication and being told that he was in a life-
threatening situation from biliary cirrhosis if he 
continued to depend on benzodiazepine Valium.  He reported 
terminating the use of this medication.  Memory loss was 
significant.  His thought pattern was intact.  He was 
circumstantial.  He had some depressive thoughts.  His 
thought content was normal.  There was some suspicion, but no 
paranoia.  The Axis I diagnoses were sedative, anxiolytic, 
induced anxiety; somatoform disorder with cardiovascular 
symptomatology; and primary insomnia delusional events due to 
withdrawal.  His psychiatric condition was considered 
moderate in degree, and a GAF (global assessment of 
functioning) score of 61 was assigned.

VA medical reports of the veterans outpatient treatment from 
1993 to 1998 show that he takes Valium for his service-
connected psychophysiologic cardiovascular disorder.  A 
report of his treatment in October 1997 notes that he 
continued to have anxiety as well as frequent panic attacks 
characterized by diaphoresis, shortness of breath, and 
feelings of choking.

The veteran underwent a VA heart examination in November 
1997.  It was noted that he had biliary cirrhosis, diabetes 
mellitus, and esophagitis.  He complained of dyspnea on 
exertion after climbing two flights.  He denied orthopnea.  
He complained of left arm discomfort that was dull in nature 
and went to his chest.  He reported such episodes twice a day 
two to three times per week.  He says that Valium makes the 
discomfort go away.  No significant heart abnormalities were 
found.  The diagnoses were atypical chest pain with dyspnea 
and primary biliary cirrhosis.

The veteran underwent a VA psychiatric examination in 
November 1997.  He reported 2 marriages.  The first lasted 17 
years and ended in divorce in 1978, and the second marriage 
began in 1982 and continued until the present time.  He 
described his second marriage as great.  He worked as a 
maintenance mechanic and supervised a crew of 6 men.  He 
worked 40 to 50 hours per week and planned on retiring in 
about 8 weeks.  He did not show any signs of hyperactivity or 
agitation.  There were no signs of motor retardation or motor 
abnormalities.  He denied any hallucinations and was oriented 
in 3 spheres.  There was no evidence of confusion or altered 
level of consciousness.  There was no memory impairment and 
no evidence of difficulty in concentrating.  He denied any 
obsessions or feeling of inadequacy or worthlessness.  He 
reported that he sometimes had a sense of hopelessness with 
regard to his liver problems that was reportedly in the 5th 
stage.  He said that he felt depressed because of his 
conditions.  He denied any present or past thoughts of 
suicide or assaultive behavior.  The Axis I diagnosis was 
undifferentiated somatoform disorder.  The severity of his 
condition was considered mild and the Axis V diagnosis or GAF 
score was 67.  He had mild symptoms with regard to function 
as related to his physiological symptoms although he had no 
specific physical condition.  It was felt that these symptoms 
were exacerbated by his service-connected anxiety and could 
be rightly attributed to psychophysiologic causes.  A 
December 1997 addendum to the report of the November 1997 VA 
psychiatric examination notes that the veteran had 
undifferentiated somatoform disorder with physical complaints 
of occasional pain in the left arm and side of the chest with 
difficulty breathing, and sweating/shaking.  It was noted 
that these symptoms caused the veteran significant distress.

VA medical reports of the veterans outpatient treatment in 
1998 show that he has retired.  He takes Valium, usually with 
good effect.  He denies depression but continues to have 
chronic anxiety with occasional panic attacks, and some 
difficulty with initial insomnia.
B.  Legal Analysis

The veterans claim for an increased evaluation for 
psychophysiologic cardiovascular disorder is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VAs duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation is warranted for a psychophysiologic 
cardiovascular disorder (psychological factors affecting 
physical conditions) when there are neurotic symptoms that 
produce definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  When 2 diagnoses, one 
organic and the other psychological or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage evaluation will 
be assigned under the appropriate diagnostic code determined 
by the rating board to represent the major degree of 
disability.   When the diagnosis of the same basic disability 
is changed from an organic one to one in the psychological or 
psychoneurotic categories, the condition will be rated under 
the new diagnosis.  38 C.F.R. § 4.132, diagnostic code 9501, 
and Note (2) following diagnostic code 9511, effective prior 
to Nov. 7, 1996.

In Hood v. Brown, 4 Vet App. 301 (1993), the Court of 
Veterans Appeals stated that the term definite in 38 
C.F.R. § 4.132 was qualitative in character, whereas the 
other psychiatric rating terms were quantitative in 
character, and invited the Board to construe the term 
definite in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate reasons or bases for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that definite is to be 
construed as distinct, unambiguous, and moderately large in 
degree.  It represents a degree of social and industrial 
inadaptability that is more than moderate but less than 
rather large.  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term definite.  38 
U.S.C.A. § 7104(c).  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  Rhodan v. West, No. 96-1080 (U.S. Vet. App. 
Dec. 1, 1998) (Haywood v. West, No. 97-25).


Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9423, effective 
November 7, 1996, undifferentiated somatoform disorder will 
be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. 
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only 	during 
periods of significant stress, or; symptoms controlled 
by continuous 	medication.10 percent

A mental condition has been formally diagnosed, but 
symptoms are not 	severe enough either to interfere with 
occupational and social functioning or 	to require continuous 
medication.ZERO percent

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluated it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition (38 C.F.R. § 4.14).  38 C.F.R. § 4.126(d), 
effective as of November 7, 1996.


The evidence shows that the veteran has a somatoform disorder 
manifested by psychiatric symptoms and episodes of distress 
characterized by physical complaints of sweating, shortness 
of breath, difficulty breathing, and of occasional pain in 
the left arm and chest.  While the report of the veterans VA 
psychiatric examination in November 1997, including the 
addendum to the report of this examination, indicates that 
the physical complaints produce significant distress, the 
overall evidence does not show a diagnosed cardiovascular 
condition or cardiovascular symptoms of such severity as to 
warrant a rating in excess of 30 percent for the somatoform 
disorder evaluated as a heart condition under the provisions 
of 38 C.F.R. § 4.104 and the various diagnostic codes for the 
evaluation of heart conditions, effective prior to or as of 
January 12, 1998 when the regulations for the evaluation of 
diseases of the cardiovascular system were revised.  Under 
the circumstances, the Board will consider the veterans 
entitlement to a higher rating for the psychophysiologic 
cardiovascular disorder, now classified as somatoform 
disorder, based on evaluation of this condition as a 
psychiatric condition, as did the RO.


The veterans testimony is to the effect that he had 
increased problems at work due to symptoms of his 
psychophysiologic cardiovascular disorder, including chest 
pains and sweats, but the overall evidence does not show that 
symptoms of this condition are of such severity as to 
considerably impair his ability to work.  


The veteran asserts that his somatoform disorder is 
manifested by physical symptoms and is more severe than 
currently rated, but the overall medical evidence does not 
show this disorder is more severe than currently rated.  At 
the time of his January 1993 VA psychiatric and heart 
examinations, he had some anxiety, insomnia, and complaints 
of chest pain that were well controlled with medication, and 
his condition was noted to be stable.  At the December 1994 
VA psychiatric examination he was noted to have significant 
memory problems, but he had no memory impairment at the 
November 1997 examination.  His impairment was considered 
moderate in December 1994 and a GAF score of 61 was assigned.  
The reports of his VA heart and psychiatric examinations in 
November 1997 indicate symptoms of occasional pain in the 
left arm and side of the chest, difficulty breathing, 
sweating/shaking, anxiety, and depression that produce mild 
impairment, and a GAF score of 67 was assigned.




A review of all the evidence shows that the veteran has a 
somatoform disorder manifested primarily by insomnia, 
anxiety, depression, and episodes of distress with physical 
complaints of sweating, shortness of breath, and difficulty 
breathing that produce no more than definite social and 
industrial impairment.  The evidence indicates that the 
current 30 percent evaluation for this disorder under the 
provisions of diagnostic code 9501, effective prior to 
November 7, 1996, or diagnostic code 9423, effective as of 
November 7, 1996, best represents the veterans disability 
picture.  


While the veteran complaints of episodes of left arm and 
chest pain several times per week, the reports of his VA 
examinations indicate that this condition is well controlled 
with Valium.  The evidence does not show that these episodes 
are the equivalent of panic attacks occurring more than once 
a week.  The evidence as a whole does not reveal the presence 
of symptoms such as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships or other symptoms that produce occupational and 
social impairment with reduced reliability and productivity 
or considerable social and industrial impairment.

The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the veterans somatoform 
disorder under the criteria in effect prior to or as of 
November 7, 1996, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

An increased evaluation for undifferentiated somatoform 
disorder is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
